SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
386
CA 10-01204
PRESENT: CENTRA, J.P., FAHEY, CARNI, GREEN, AND GORSKI, JJ.


KENNETH ASH, PLAINTIFF-RESPONDENT,

                     V                                           ORDER

WINDOW SPECIALIST, INC., DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


NESPER, FERBER & DIGIACOMO, LLP, AMHERST (GABRIEL J. FERBER OF
COUNSEL), FOR DEFENDANT-APPELLANT.

LAW OFFICE OF PHILIP A. MILCH, BUFFALO (PHILIP A. MILCH OF COUNSEL),
FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Niagara County (Ralph
A. Boniello, III, J.), entered March 15, 2010 in a breach of contract
action. The order, among other things, determined that defendant owed
plaintiff the sum of $103,553.33 plus statutory interest.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Matter of Laborers Intl. Union of N. Am., Local
210, AFL-CIO v Shevlin-Manning, Inc., 147 AD2d 977).




Entered:   March 25, 2011                       Patricia L. Morgan
                                                Clerk of the Court